Citation Nr: 1505870	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-13 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus.

2.  Entitlement to an initial compensable rating for status post fracture and surgery, right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from December 2002 to December 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  That rating decision, in pertinent part, granted service connection and initial noncompensable ratings for bilateral pes planus and status post fracture and surgery, right hand.

During the pendency of the appeal, in a rating decision in December 2012, the RO increased the initial rating for bilateral pes planus from zero percent to 10 percent, effective from the original date of service connection.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral pes planus more closely approximates a moderate, rather than severe, level of disability.

2.  The Veteran is currently in receipt of the maximum schedular disability rating for his service-connected residuals of fracture of the fifth metacarpal, right hand; the competent evidence of record does not establish symptoms, such as ankylosis, warranting an amputation disability rating, nor that the fracture residuals result in any limitation of motion of other digits of the hand or interference with the overall function of the right hand, such that a separate disability rating is warranted.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for the service-connected bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2014).

2.  The criteria for a compensable disability rating for residuals of fracture of fifth metacarpal, right hand, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227-5299, 5230 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A pre-discharge letter in August 2010 satisfied the duty to notify provisions.  In any case, the present appeal arises from disagreement with the initial ratings after the awards of service connection.  Once service connection is granted, additional notice is not necessary.

The Veteran's service treatment records and VA treatment records have been obtained.  VA examinations were conducted in February 2011 and June 2012.  The record does not reflect that these examinations are inadequate for deciding this claim.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Increased Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Pes Planus

Pes planus is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276 (flatfoot, acquired) as follows.  Mild pes planus (symptoms relieved by built-up shoe or arch support) is rated as noncompensable for unilateral or bilateral disability.  Moderate pes planus (weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet) is rated at 10 percent for unilateral or bilateral disability.  Severe pes planus (objective evidence of marked deformity such as pronation or abduction, accentuated pain on manipulation and use, indication of swelling on use, callosities) is rated at 20 percent if unilateral and 30 percent if bilateral.  Pronounced pes planus (marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances) is rated at 30 percent if unilateral and at 50 percent if bilateral.   

On VA examination in February 2011, the Veteran reported that he used orthotics, but that they wore out quickly.  He reported problems with prolonged standing, walking, running, or climbing ladders.  He performed stretching exercises daily.  The examiner noted complaints of pain, fatigability, stiffness, and lack of endurance (all with standing or walking), but not swelling, heat, redness, or weakness.  The Veteran reported flare-ups with prolonged standing/walking, heavy lifting/carrying, or running.  He reported that his feet often hurt at work.  On examination, there was no evidence of swelling, painful motion, or abnormal weight bearing of either foot.  There was tenderness at the arch, lateral side, and heel of each foot.  The weight bearing line was medial to the great toe for each foot.  There was no pronation of either foot.  Pain on manipulation was present in the left foot but not the right.  

On VA examination in June 2012, the Veteran reported pain on use of the feet, pain accentuated on use of each foot, and pain accentuated on manipulation of both feet.  Calluses were not present, and there was no indication of swelling on use of either foot.  The Veteran's symptoms were relieved by use of arch supports.  The Veteran did not have extreme tenderness of the plantar surface of either foot.  There was decreased longitudinal arch height of both feet.  The weight bearing line was medial to the great toe for each foot.  There was no objective evidence of pronation or abduction of either foot.  Inward bowing of the Achilles tendon was not shown in either foot.  The examiner noted mild degenerative joint disease and pes planus of each foot. 

Review of the evidence above shows that the Veteran has not had "severe" pes planus as defined by the rating criteria for a rating higher than the currently-assigned 10 percent at any time during the appeals period.  Specifically, while the June 2012 VA examiner noted complaints of accentuated pain on manipulation and use, there was no objective evidence of marked deformity such as pronation or abduction, and no objective indication of swelling on use or callosities.  The examiner further stated that the Veteran's symptoms were relieved by use of arch supports.  For these reasons, the Board concludes the Veteran's pes planus disability more closely approximates a "moderate" level of severity than a "severe" level of severity as defined by Diagnostic Code 5276.

The Board notes at this point that the rating schedule provides for numerous ratings for disabilities of the foot under 38 C.F.R. § 4.71a, DCs 5276 through 5284.  The rating schedule specifically provides for pes planus to be rated under DC 5276, and there is no clinical indication that the Veteran's pes planus has caused or contributed to any of the disorders cited in DCs 5277 through 5283.  Further, because there is a specific DC for pes planus, rating under DC 5284 (foot injuries, other) is not appropriate.

The Board has considered the regulations regarding pain.  Pes planus is not rated on the basis of limitation of motion, but DC 5276 provides that "pain on manipulation or use of the feet" is a criterion for the 10 percent rating.  Accordingly, the currently-assigned 10 percent rating appropriately compensates the Veteran for his symptoms of pain on use.

There is no distinct period during which the criteria for a higher rating were met, so "staged rating" is not applicable.  Fenderson, supra.

The Board must consider whether a veteran's disabilities on appeal present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board has considered entitlement to extraschedular rating under the two-step method articulated in Thun as described above.  The Board finds that neither the first nor second Thun element is satisfied here.   

In regard to the first step of Thun, the Veteran's pes planus disability is manifested by pain and functional impairment, which are symptoms specifically addressed by the rating criteria.  In short, there is nothing exceptional or unusual about the Veteran's pes planus disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the Veteran has not asserted, and the evidence of record does not show, that he has been hospitalized for his pes planus disability or that the pes planus causes marked interference with employment.  Accordingly, even if the Veteran's disability picture is considered exceptional or unusual, referral for extraschedular consideration is not warranted. 

In sum, based on the evidence and analysis above the Board finds the criteria for a rating higher than 10 percent for the Veteran's pes planus disability are not met.  Accordingly, the claim must be denied.

Right Hand Fracture

The Veteran suffered a comminuted fracture of the fifth metacarpal of the right hand during service in September 2010.  

On VA examination in February 2011, the Veteran reported falling and fracturing his right hand during service.  He reported intermittent tingling of the side of the hand and little finger at times.  On examination, there was no overall decrease in hand strength or dexterity.  There was no ankylosis of any digit.  There was no gap between the thumb pad and tip of any finger, and no gap between the fingers and the proximal transverse crease of the hand on maximal flexion of the fingers.  There were normal ranges of motion without pain for each digit of the right hand.  The examiner noted a hyperpigmented area approximately three by one-quarter inches on the right lateral hand consistent with surgical repair.  This was nontender to palpation, and without evidence of redness, pain, swelling, or drainage.  The examiner diagnosed status post right hand internal repair, well-healed, residuals of intermittent tingling at right lateral hand and little finger.  The examiner noted that the condition bothered the Veteran at times with overuse activities such as turning wrenches and grasping objects excessively, but that the Veteran was able to manage work and home chores without difficulty.

On VA examination in June 2012, the Veteran reported some numbness at the lateral area of the right hand, and some discomfort in the same area while driving or using a hammer for a long time.  There was a stable 5.5 centimeter scar, slightly tender at the proximal end; the scar was neither painful or unstable.  There was no limitation of motion or evidence of painful motion of any digit of the right hand.  The Veteran was able to perform repetitive use testing, with no additional limitation of motion shown.  Post-test, there was no gap between the thumb pad and tip of any finger, and no gap between the fingers and the proximal transverse crease of the palm.  There was no functional loss or functional impairment of any of the fingers or the thumb.  There was tenderness or pain to palpation.  Hand grip strength was normal.  X-rays showed old healed fracture, right fifth metacarpal.  

At the outset, the Board notes that the Diagnostic Codes that focus on ankylosis or limitation of motion of single or multiple digits of the hand are 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230.  Additionally, the Board notes that, for the purposes of applying the rating criteria, the Veteran's right arm is documented as his "major" arm.  See February 2011 VA examination; see also 38 C.F.R. § 4.69.  The Board also notes that, according to Note (1) of the "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand" Table in 38 C.F.R. §  4.71a , for digits II through V, the metacarpophalangeal (MCP) joint has a range of motion of zero to 90 degrees of flexion, the proximal interphalangeal (PIP) joint has a range of motion of zero to 100 degrees of flexion, and the distal interphalangeal (DIP) joint has a range of motion of zero to 70 or 80 degrees of flexion.  Moreover, the Board highlights that the United States Court of Appeals for Veterans Claims (Court), citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has repeatedly recognized that, at least for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

The RO has listed the Veteran's disability as analogous to Diagnostic Code 5220 which pertains to favorable ankylosis of five digits of one hand.  Diagnostic Codes 5216 through 5227 provide compensable ratings for finger disabilities based on the presence of ankylosis (favorable or unfavorable) in at least one digit.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227.  As none of the competent medical evidence of record shows ankylosis (favorable or unfavorable) in any of the Veteran's fingers or thumbs, a compensable disability rating would not be warranted under any of these Diagnostic Codes.

The Board also will consider other potentially applicable DC's in the Rating Schedule.  Diagnostic Codes 5228 through 5230 provide for compensable ratings for limitation of motion of the thumb (5228), index or long finger (5229), or ring or little finger (5230).  However, there is no compensable ratings available under Diagnostic Code 5230, so rating the Veteran under this Diagnostic Code would not provide a compensable rating.  As for Diagnostic Code 5228, a compensable rating requires limitation of motion of the thumb which has not been shown by any of the medical evidence of record, so this Diagnostic Code would not provide a compensable rating.  As for Diagnostic Code 5229, a compensable rating would require limitation of motion of the index or long finger with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  However, the February 2011 and June 2012 VA examination reports reflect that on examination of the Veteran's hand, there was no gap between the fingers and the proximal transverse crease of the hand on maximal flexion of the fingers and there were also normal ranges of motion without pain for each digit of the right hand.  Accordingly, a compensable disability rating would not be warranted under this Diagnostic Code.  

The Board notes that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011)..  However, the regulations pertaining to limitation of motion of the little finger (Diagnostic Code 5230) do not provide a minimum compensable rating for the fifth finger.

Although the Board recognizes that the Veteran currently is in receipt of the maximum 0 percent disability rating, the Note to DC 5227 states that an amputation evaluation should also be considered, particularly where ankylosis is present.  However, as noted above, there is no competent evidence suggesting that the Veteran experiences ankylosis in his right fifth finger and in fact ankylosis of the right fifth finger was not found on VA examinations in 2011 and 2012.  38 C.F.R. § 4.71a, DC 5227.  The Note to DC 5227 also states that an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand due to the service-connected right fifth finger.  Here, however, there is no competent evidence on the VA examinations to suggest that the Veteran's right fifth finger fracture has resulted in any limitation of motion of other digits of the hand or interference with the overall function of the right hand such that a separate evaluation is warranted under the Note to DC 5227.  38 C.F.R. § 4.71a, DC 5227.

In summary, the Veteran is not entitled to an increased (compensable) rating for his service-connected right fifth finger fracture residuals.  No higher rating is available based on decreased range of motion of the fifth finger, and none of the criteria required for a higher disability rating have been shown.  

The Veteran is also service connected for scar on right lateral hand, post-surgery, however that rating in not currently on appeal and will not be addressed herein.

The Board has considered entitlement to extraschedular rating under the two-step method articulated in Thun as described above.  The Board finds that neither the first nor second Thun element is satisfied here.   

In regard to the first step of Thun, the Veteran's right fifth finger disability is manifested by complaints of tenderness, tingling, and numbness.  These symptoms are not specifically addressed in the rating criteria, however no functional loss has been shown to result from these symptoms.  In any event, with respect to the second Thun element, the Veteran has not asserted, and the evidence of record does not show, that he has been hospitalized for his right fifth finger fracture residuals or that they have caused marked interference with employment.  Accordingly, even if the Veteran's disability picture is considered exceptional or unusual, referral for extraschedular consideration is not warranted. 

In sum, based on the evidence and analysis above the Board finds the criteria for a compensable rating for the Veteran's right fifth finger fracture residuals are not met.  Accordingly, the claim must be denied.


Combined Extraschedular

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions


ORDER

An initial disability rating in excess of 10 percent for bilateral pes planus is denied.

An initial compensable rating for status post fracture and surgery, right hand, is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


